Citation Nr: 0722395	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-12 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), from March 5, 2004, to 
August 4, 2004.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD, from August 5, 2004, to October 25, 2006.

3.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 70 percent disabling, on and after 
October 26, 2006.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, and November 2004 and November 2006 
rating decisions of the RO in Lincoln, Nebraska.  

In March 2006 and January 2007, the Board remanded this case 
for additional development, and the case has been returned 
for further appellate review.


FINDINGS OF FACT

1.  The Veterans Claims Assistance Act has been satisfied 
with respect to the issues on appeal.

2.  From March 5, 2004, to August 4, 2004, manifestations of 
the veteran's PTSD include an anxious mood, mildly restricted 
affect, and minimally impacted ability to maintain gainful 
employment.

3.  From August 5, 2004, to October 25, 2006, manifestations 
of the veteran's PTSD include frequent anxiety attacks, 
depression, circumstantial speech, poor memory and 
concentration, and difficulty establishing and maintaining 
effective work and social relationships.

4.  From October 26, 2006, forward, manifestations of the 
veteran's PTSD include daily depression, nightmares, 
avoidance of certain activities, and restricted affect.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD, from March 5, 2004, to August 4, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2006).

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD, from August 5, 2004, to October 25, 2006, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2006).

3.  The criteria for an evaluation in excess of 70 percent 
for PTSD, from October 26, 2006, forward, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in March 
2004 and March 2006.  These letters advised the veteran of 
the information necessary to substantiate his claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In addition, these letters expressly 
told the veteran to provide any relevant evidence in his 
possession.  See 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The March 2006 letter notified the veteran of the information 
and evidence necessary to establish a disability rating and 
an effective date from which payment shall begin.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including VA and private medical records and VA 
examination reports from March 2004 and October 2006.  The 
veteran was given ample notice and opportunity to provide 
evidence on his behalf or to inform VA of existing evidence 
that had not been obtained.  In April 2006, the veteran 
submitted a signed statement indicating he had no further 
evidence to submit.  Therefore, the Board finds VA has 
satisfied the duty to assist in obtaining evidence

Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

PTSD

The veteran's current appeal involves three different staged 
ratings for PTSD.  The first period, from March 5, 2004, to 
August 4, 2004, is currently assigned a 30 percent disability 
rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Assignment of a 30 percent evaluation is warranted for PTSD 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation, due to such symptoms as 
depressed mood; anxiety; suspiciousness; weekly or less often 
panic attacks; chronic sleep impairment; and mild memory 
loss, such as forgetting names, directions, recent events.   
Id.

The second period at issue, from August 5, 2004, to October 
25, 2006, is currently rated at 50 percent.  A 50 percent 
evaluation is warranted where there is objective evidence 
demonstrating occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory, for example retention of only 
highly learned material, forgetting to complete tasks; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

The third period at issue, from October 26, 2006, to the 
present, is currently assigned a 70 percent disability 
rating.  A 70 percent evaluation is warranted where there is 
objective evidence demonstrating occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; and 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  Under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV), GAF scores ranging between 61 to 70 reflect 
some mild symptoms, for example depressed mood and mild 
insomnia; or some difficulty in social, occupational, or 
school functioning, for example occasional truancy, or theft 
within the household; but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  A GAF 
score of 51 to 60 represents moderate symptoms, with moderate 
difficulty in social and occupational functioning.  A GAF 
score of 41 to 50 signifies serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
unable to keep a job.  A GAF score of 31 to 40 signifies some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, for example where a 
depressed man avoids friends, neglects family, and is not 
able to work.  A GAF score of 21-30 indicates that behavior 
is considerably influenced by delusions, or hallucinations or 
serious impairment in communication or judgment, or inability 
to function in almost all areas.  


From March 5, 2004, to August 4, 2004

The VA examination report from March 25, 2004, is the only 
evidence of record that is relevant to this period of the 
appeal.  The veteran's affect was mildly restricted and his 
mood was anxious, which are not inconsistent with a 30 
percent rating.  His speech was calm and his thought 
processes were goal directed and tight.  The examiner found 
the veteran to be properly oriented and found his abstracting 
and cognitive abilities to be intact.  The examiner assigned 
a GAF score of 65 which, as noted above, is indicative of 
mild symptoms.  The examiner noted that the veteran had been 
employed for 36 years at the same place and had never taken a 
mental health day.  It was also noted that the veteran had 
never been on psychiatric medication and, to the best of the 
examiner's knowledge, had never received individual 
psychotherapy.  The examiner stated that the veteran's PTSD 
would have a minimal impact on the veteran's ability to 
maintain gainful employment and there was no change from his 
last examination.  Overall, these symptoms most closely 
approximate the level of social and occupational impairment 
contemplated by the 30 percent disability rating, and an 
increased rating is not warranted for this period.  

From August 5, 2004, to October 25, 2006

Three private medical records are relevant to this second 
period on appeal.  A private psychologist's letter describing 
an August 2004 evaluation indicates that the veteran's 
symptoms had worsened since his last evaluation.  Among the 
increased symptoms described in this report are frequent 
anxiety attacks that can last up to several hours, frequent 
anger, and frequent nightmares during which, according to his 
wife, he "struggles and fights."  He stated that he 
frequently has to resist the urge to drive his truck into 
something that would kill him.  He also began taking Paxil 
for his nerves and occasionally attended a therapy group for 
support.  It was noted that the veteran seemed depressed and 
felt guilty and unworthy.  He had difficulty managing routine 
affairs, suggesting poor memory, concentration problems, and 
an inability to make decisions.  The psychologist assigned a 
GAF score of 41 and stated that the veteran would be unable 
to maintain substantial gainful employment due to his 
problems with memory, concentration, sociability, and 
judgment, as well as his frequent anxiety attacks and 
suicidal ideation.  

A January 2005 letter from a private social worker notes that 
the veteran was participating in a combat veterans group 
twice a month and had recently sought medication.  The social 
worker stated that the veteran continued to have issues with 
anger, startle response, sleep routines, and nightmares.  He 
was not involved in many outside activities and would rather 
isolate.  He was employed in a position where he had little 
contact with others.  He was easily frustrated by fellow 
employees, which resulted in behaviors such as throwing 
tools.  He also engaged in high risk behavior, including 
speeding and road rage.  

An August 2005 private psychological evaluation described the 
veteran as being dressed fairly well and well-groomed and 
clean.  His flow of conversation and thought were 
conspicuously very low and almost inaudible.  His speech was 
highly circumstantial, but there were very few instances of 
tangential expression.  Articulation and syntax were well 
within intelligible limits and his associations were logical.  
The veteran's affect and mood were moderately depressed.  
There was a very mild degree of anxiety.  When speaking of 
Vietnam, the veteran's mood turned into severe depression.  
His mental content appeared to be highly pre-occupied and he 
may have been somewhat compulsive.  He was not, however, 
paranoid or delusional, nor did he reveal any other psychotic 
symptomatology.  Insight was definitely within normal limits, 
and his judgment was at least fair but appeared to be 
unstable.  The veteran's cognition was within average to just 
below average limits.  

The veteran had been married since 1979 and had two grown 
sons.  He reported no memberships in any clubs or service 
clubs.  He reported sleeping only two hours or less at a 
time, avoiding crowds, having no friends, and having no 
sexual desire.  He reported taking "quite a while" to get 
up in the morning because of fatigue and because he could not 
get interested in anything and nothing seemed worth getting 
up for.  He neither experienced nor presented any intimacy in 
his life with virtually anyone and did not really relate well 
with other people.  While the veteran was working fairly 
successfully, it was also noted that he spent the major 
portion of his vocational activity by himself.  He was 
assigned a GAF score of 45/54.

The Board believes the severity of the symptoms listed above 
describe a level of social and occupational impairment that 
is most consistent with a 50 percent disability rating.  
These records reflect circumstantial speech, frequent anxiety 
attacks, depression, poor memory and concentration, and 
difficulty establishing and maintaining effective work and 
social relationships.

The Board acknowledges that some of the veteran's symptoms, 
including thoughts of suicide, a lack of friends, and 
difficulty getting along with others at work, suggest that a 
70 percent rating may be more appropriate.  However, the 
veteran has not exhibited many of the symptoms that would 
justify a 70 percent rating.  He does not have obsessional 
rituals which interfere with routine activities.  His speech 
is not intermittently illogical, obscure, or irrelevant.  He 
has not shown near continuous panic or depression affecting 
the ability to function independently, appropriately, or 
effectively.  He has not demonstrated impaired impulse 
control, spatial disorientation, or neglect of personal 
appearance and hygiene.  

Even though GAF scores of 41 and 45/54 have been assigned and 
are intended to reflect serious symptoms, these scores are 
not consistent with the evidence of record in that they do 
not reflect the level of social and occupational impairment 
described in the private medical evaluations.  Such scores 
are not dispositive of the evaluation issue and must be 
considered in light of the actual symptoms of the veteran's 
disorder.  In the case at hand, the veteran has worked at the 
same job for more than thirty years, demonstrating his 
ability to function in a work environment.  He has been 
married for almost thirty years, demonstrating an ability to 
establish and maintain an effective personal relationship.  
Therefore, the Board believes that the 50 percent disability 
rating most closely reflects the veteran's disability level 
for this period of the appeal.

From October 26, 2006, to the Present

The October 2006 VA examination report is the only evidence 
of record that is relevant to determining whether to increase 
the veteran's current 70 percent disability rating for the 
period from October 26, 2006, to the present.  The VA 
examiner opined that it was at least as likely as not that 
the veteran had an increase in his service related PTSD.  
This increase appeared to be largely due to his boss's son 
having been killed in Iraq.  The examiner noted that the 
veteran was receiving medication and counseling.  While he 
was still working, the examiner felt the veteran would be 
unable to work if his job required him to be around others.  

The veteran was dressed cleanly and casually.  His 
psychomotor activity was tense.  His speech was slow and 
clear.  His affect was restricted.  There was no attention 
disturbance, and he was properly oriented to person, time, 
and place.  His thought processes and content were 
unremarkable.  Concerning his judgment, he understood the 
outcome of behavior.  Concerning his insight, he understood 
that he had a problem.  He had sleep impairment and increased 
nightmares.  He had no hallucinations, inappropriate 
behavior, obsessive or ritualistic behavior, panic attacks, 
homicidal or suicidal thoughts, or episodes of violence.  His 
impulse control was good, he was able to maintain minimum 
personal hygiene, and there were no problems with activities 
of daily living.  

The veteran reported daily depression and stated that at 
times he sees shadows in his peripheral vision.  He reported 
intrusive memories or thoughts or images, nightmares, 
occasional flashbacks, periods of irritability, and avoidance 
of certain activities.  

At the time of this report, the veteran and his wife had been 
married for 27 years.  He and his wife had some rough times 
in the past, but at the moment they were doing fairly well.  
He reported that he sees one of his sons about two or three 
times per week and sees the other son once per month.  The 
veteran stated that he has some friends at work, but he does 
not associate with them after work.  He reported attending 
church a couple of times per month and going to the tavern 
once a week for cards and a few beers.  He enjoys weapons, 
fishing, and working on vehicles with his sons.  He was 
assigned a GAF score of 50.

The Board does not believe that these symptoms warrant a 
disability rating in excess of the 70 percent that is 
currently assigned, as the evidence reflects that the 
veteran's PTSD symptoms do not render him totally 
occupationally and socially impaired.  As noted above, he has 
no delusions, hallucinations, grossly inappropriate behavior, 
or intermittent inability to perform activities of daily 
living.  He is not in persistent danger of hurting himself or 
others, is not disoriented to time and place, and does not 
have memory loss for names of close relatives, his own 
occupation, or his own name.  Therefore, the Board believes 
the current 70 percent rating is most appropriate.

The evidence in this case fails to show marked interference 
with employment due to PTSD beyond that contemplated in the 
assigned ratings, and the veteran has never been hospitalized 
for this disability.  Therefore, in the absence of evidence 
of an exceptional disability picture, referral for 
consideration of an extraschedular evaluation is not 
warranted.  See 38 C.F.R. § 3.321(2006).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claims, and they must be denied.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), from March 5, 2004, to 
August 4, 2004, is denied.

Entitlement to an evaluation in excess of 50 percent for 
PTSD, from August 5, 2004, to October 25, 2006, is denied.

Entitlement to an increased evaluation for PTSD, currently 
evaluated as 70 percent disabling, on and after October 26, 
2006. is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


